Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 2/22/2021 has been entered. Claims 10-20 are withdrawn. Pending claims 1-8 are addressed below. Claim 9 is canceled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “input mechanism” recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input mechanism…upon receiving input” in claim 8. This limitation in claim 8 uses “mechanism” as the generic placeholder that is coupled with “receiving input” functional language without sufficient structure to perform the “receiving input” function. 
However, applicant’s original disclosure appears to lack sufficient description of structures encompassed by this limitation in claim 8. Paragraph 25 merely mentions “include a button, or other input mechanism, to selectively deliver fluid”. It’s not clear whether or not only a button would correspond to this claimed feature. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an input mechanism…upon receiving input” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s original disclosure appears to lack sufficient description of structures encompassed by this limitation in claim 8. Paragraph 25 merely mentions “include a button, or other input mechanism, to selectively deliver fluid”. It’s not clear whether a) only a button would correspond to this claimed feature, if not the button, then it’s not clear which structure is included this limitation of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (i.e. amend the claim to recite “a button” instead of “input mechanism” to overcome the claim interpretation and indefiniteness issue); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gilmore (US 6604546).
Re claim 1, Gilmore teaches a portable dispensing system (50, see fig. 1) for dispensing a solution of a fluid (water) and a solid product (water soluble fertilizer), the portable dispensing system comprising: 
a fluid line (passage through connector 3) including a first fluid line end (left end of 3) and a second fluid line end (downstream of 3);
a fluid source connection (connector 3) at the first fluid line end (upstream of 7) for receiving the fluid (water; col. 2, ln 21); 
a dispenser (downstream of connector 3, the structure enclosing restrictor 7) at the second fluid line end (downstream of 18), the dispenser including a body (structure enclosing 7 and cap 26) and a fluid outlet (one of orifices 28 on dial 15) defined at the body; and 
a cartridge (24) housing the solid product (water soluble fertilizer), the cartridge (24) including a fluid inlet (12) and a solution outlet (10), the fluid inlet (12) at a first end (upstream end of 24 relative to flow restrictor 7) of the cartridge that is adjacent the fluid outlet (28), and the solution outlet (10) at a second end (downstream end of 24 relative to flow restrictor 7) of the cartridge opposite the fluid outlet (28) of the dispenser (first and second ends positioning are on opposite sides relative to flow restrictor 7),
 the cartridge (24) being removably connected (via threading 56) at the fluid inlet (12) to the fluid outlet (28) of the dispenser, wherein the cartridge (24) is configured to receive the fluid from the fluid outlet (28) of the dispenser such that the fluid (water) contacts the solid product housed in the cartridge (24) and dissolves (via the plain meaning of “water soluble”: able to be dissolved, especially in water) at least a portion of the solid product forming the solution (water with dissolved fertilizer), and wherein the cartridge (24) is configured to output the solution (fertilizer solution) at the solution outlet (10), such that the solution passes from the solution outlet (10) to an ambient environment (via spray head 27; see fig. 2).

    PNG
    media_image1.png
    460
    763
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1




Re claim 2, Gilmore teaches the portable dispensing system of claim 1, wherein the dispenser includes an actuator (14, 15, 29) that is configured to allow selective communication of the fluid to the fluid inlet of the cartridge (24; see fig. 3).

Re claim 3, Gilmore teaches the portable dispensing system of claim 2, wherein the actuator is a trigger (15), and wherein the trigger (15) is configured to allow communication of the fluid (water) to the fluid inlet (12) of the cartridge (24) when an external force is applied to the trigger (when 15 is pushed from “Off” to one of the other mode; see fig. 3).

Re claim 4, Gilmore teaches the portable dispensing system of claim 1, wherein the body of the dispenser forms a handle (tube enclosing restrictor 7) and a cartridge support (26), wherein the cartridge support (26) is configured to hold the cartridge (via threads 56), and wherein the fluid outlet (28) of the dispenser is located at the cartridge support (26).



Re claim 6, Gilmore teaches the portable dispensing system of claim 1, wherein the fluid inlet (12) of the cartridge defines an inlet area (see fig. 1), and wherein the inlet area corresponds to a predetermined rate of dissolution for the solid product housed in the cartridge (the opening area of 12 defines a predetermined rate of dissolution by in-flow allowance).

Re claim 7, Gilmore teaches the portable dispensing system of claim 1, wherein the fluid outlet (openings 28 on 15) of the dispenser defines a first outlet area (at annotation “28”, largest opening on 15) and a second outlet area (a smaller opening adjacent 28), the first outlet area having a first size that is larger than a second size of the second outlet area (see different size openings in fig. 3), the first outlet area configured to produce a first rate of dissolution of the solid product housed in the cartridge that is greater than a second rate of dissolution of the solid product housed in the cartridge that the second outlet area is configured to produce (the first/larger opening on 15 can provide more water/fluid to dissolve the soluble fertilizer at a faster rate; it is noted that the relative rate of dissolution as recited is a limitation of intended result. Since the structure of device in the reference meets the structural limitation of the 

Re claim 8, Gilmore teaches the portable dispensing system of claim 7, further comprising an input mechanism (14, 15, 29) configured to, upon receiving input (manual user input such as rotation force), switch (via the rim of 15 for rotation of the dial 15; col. 3, ln 13-25) between delivering the fluid to the cartridge via the first outlet area (largest  and the second outlet area).

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Regarding claim 1:
a) Remarks pages 8-9: applicant argues that Gilmore does not teach ‘passing the solution from the solution outlet to an ambient environment’ since the solution in Gilmore exits the tank 24 via nozzle 10 back into the main passageway 1 of the cap 26. 
The examiner respectfully disagrees with this argument because the solution exiting the fluid outlet 10 is released to the ambient environment via the spray head 27 (see figs. 1-2). There is no specifically seal that prevents the fertilizer solution from the fluid outlet 10 from exiting the system’s spray head 27. 
b) Remarks page 9: applicant argues that Gilmore does not teach ‘the fluid inlet at a first end of the cartridge that is adjacent the fluid outlet of the dispenser and the 
The examiner notes that the current claim language does not specify the “first end” and “second end” being relative to any specific reference point of the cartridge and therefore opposite front end vs rear end portions of the cartridge would read on this claim language. To overcome the current rejection of record, applicant may clearly define positioning of the fluid inlet and solution outlet with a relative reference point such as the base section or the arm section, to distinguish the structure of the claimed invention over the prior art of record.  
For the reasons explained above, the examiner maintains the rejection of Gilmore toward claims 1-8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752